Name: Commission Regulation (EU) NoÃ 810/2010 of 15Ã September 2010 amending Regulation (EU) NoÃ 206/2010 laying down lists of third countries, territories or parts thereof authorised for the introduction into the European Union of certain animals and fresh meat and the veterinary certification requirements Text with EEA relevance
 Type: Regulation
 Subject Matter: agricultural policy;  cooperation policy;  animal product;  health;  trade;  organisation of transport;  tariff policy;  agricultural activity;  international trade
 Date Published: nan

 16.9.2010 EN Official Journal of the European Union L 243/16 COMMISSION REGULATION (EU) No 810/2010 of 15 September 2010 amending Regulation (EU) No 206/2010 laying down lists of third countries, territories or parts thereof authorised for the introduction into the European Union of certain animals and fresh meat and the veterinary certification requirements (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A (I) to Directive 90/425/EEC (1), and in particular Article 17(3)(a) thereof, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (2), and in particular the introductory phrase of Article 8, the first subparagraph of point (1) of Article 8, point (4) of Article 8, Article 9(2) and Article 9(4)(b) thereof, Having regard to Council Directive 2004/68/EC of 26 April 2004 laying down animal health rules for the importation into and transit through the Community of certain live ungulate animals, amending Directives 90/426/EEC and 92/65/EEC and repealing Directive 72/462/EEC (3), and in particular the first and second subparagraphs of Article 3(1), the first subparagraph of Article 6(1), point (e) of Article 7, Article 8, the first subparagraph of Article 10 and Article 13(1) thereof, Whereas: (1) Commission Regulation (EU) No 206/2010 (4) lays down the veterinary certification requirements for the introduction into the Union of certain consignments of live animals or fresh meat. It also lays down the lists of third countries, territories or parts thereof from which those consignments may be introduced into the Union. (2) Regulation (EU) No 206/2010 provides that consignments of fresh meat intended for human consumption are to be imported into the Union only if they come from the third countries, territories or parts thereof listed in Part 1 of Annex II to that Regulation for which there is a model veterinary certificate corresponding to the consignment concerned listed in that Part. In addition, those consignments must comply with the requirements set out in the appropriate veterinary certificate which must be drawn up in accordance with the models set out in Part 2 of that Annex. (3) In addition, Regulation (EU) No 206/2010 provides that consignments of certain species of bees are only to be introduced into the Union from third countries or territories listed in Part 1 of Annex II to that Regulation where the presence of the small hive beetle (Aethina tumida) is subject to compulsory notification throughout the whole territory of the third country or territory concerned. However, consignments of bees may be introduced into the Union from a part of a third country or territory listed in that Part 1 which is a geographically and epidemiologically isolated part of the third country or territory and listed in the third column of the table in Section 1 of Part 1 of Annex IV. The State of Hawaii is currently listed in that column. (4) Regulation (EU) No 206/2010 provided for a transitional period until 30 June 2010 during which time consignments of live animals and fresh meat intended for human consumption and accompanied by veterinary certificates issued in accordance with the rules in force before the entry into force of that Regulation may continue to be introduced into the Union. (5) Due to some transposition errors in the published version of Regulation (EU) No 206/2010 in particular in the model certificates set out in the Annexes to that Regulation it has been republished in the Official Journal (5). The transitional period provided for in Regulation (EU) No 206/2010 should therefore be extended to take account of the period between the initial publication of that Regulation and the republication of the corrected version. (6) Argentina has requested the authorisation to export to the Union de-boned and matured wild deer meat of animals from an EU approved area free of foot and mouth disease with vaccination (AR-1). That third country has also provided sufficient animal health guarantees in support of its request. The model veterinary certificate RUW should therefore be indicated in column 4 of the table in Part 1 of Annex II to Regulation (EU) No 206/2010 for the part of the territory of Argentina indicated as AR-1 in the second column of that Part. (7) Considering that provided the EU animal health rules are respected and in particular that the bovine, caprine and ovine animals collected at assembly centres including markets can be guaranteed to be of the same health status by an adequate animal identification and traceability system, then those animals destined for slaughter for production of fresh meat to be exported to the Union could be sourced from one assembly centre and then sent directly to an approved slaughterhouse. The animal identification and traceability system in Namibia has been shown to ensure that animals at such collection centres have the same health status concerning export requirements to the EU and can fulfil the supplementary guarantees (J) as referred to in the appropriate column in Part 1 of Annex II to this Regulation. (8) On 5 May 2010, the United States notified the Commission of outbreaks of the small hive beetle in parts of the State of Hawaii. The introduction of consignments of bees from that state could pose a serious threat to bee populations in the Union. Accordingly, the listing of the State of Hawaii in the third column of the table in Section 1 of Part 1 of Annex IV to Regulation (EU) No 206/2010 should be suspended from that date. (9) Regulation (EU) No 206/2010 should therefore be amended accordingly. (10) It is necessary to provide for a transitional period in order to give Member States and the industry sufficient time to take the necessary measures to comply with the requirements laid down in Regulation (EU) No 206/2010, as amended by this Regulation, without disrupting trade. (11) It is necessary for this Regulation to have retroactive effect in order to avoid any unnecessary disruption to trade in view of the very recent publication of the corrigendum affecting in particular the veterinary certificates. (12) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 206/2010 is amended as follows: (1) Article 19 is replaced by the following wording: For a transitional period those consignments of live animals, except bees coming from the State of Hawaii, and fresh meat intended for human consumption certified before 30 November 2010 in accordance with Decisions 79/542/EEC and 2003/881/EC may continue to be introduced into the Union until 31 May 2011. (2) Annex II is amended in accordance with the Annex to this Regulation. (3) In Annex IV, Part 1, the table in Section 1 is replaced by the following: Country/territory Code of part of the country/territory Description of part of the country/territory US  United States US-A The State of Hawaii (6) Article 2 For a transitional period, consignments of fresh meat intended for human consumption in respect of which the relevant veterinary certificates have been certified before 30 November 2010, in accordance with the models BOV and OVI, as set out in Part 2 of Annex II to Regulation (EU) No 206/2010 before the amendments introduced by Article 1(2) of this Regulation, may continue to be introduced into the Union until 31 May 2011. Article 3 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States Done at Brussels, 15 September 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 268, 14.9.1992, p. 54. (2) OJ L 18, 23.1.2003, p. 11. (3) OJ L 139, 30.4.2004, p. 321. (4) OJ L 73, 20.3.2010, p. 1. (5) OJ L 146, 11.6.2010, p. 1. (6) Suspended from 5 May 2010. ANNEX Annex II is amended as follows: (1) Part 1 is replaced by the following: PART 1 List of third countries, territories and parts thereof (1) ISO code and name of third country Code of Territory Description of third country, territory or part thereof Veterinary certificate Specific conditions Closing date (2) Opening date (3) Model(s) SG 1 2 3 4 5 6 7 8 AL  Albania AL-0 Whole country  AR  Argentina AR-0 Whole country EQU AR-1 The Provinces of: Buenos Aires, Catamarca, Corrientes (except the departments of BerÃ ³n de Astrada, Capital, Empedrado, General Paz, Itati, MbucuruyÃ ¡, San Cosme and San LuÃ ­s del Palmar) Entre RÃ ­os, La Rioja, Mendoza, Misiones, Part of NeuquÃ ©n (excluding territory included in AR-4), Part of RÃ ­o Negro (excluding territory included in AR-4), San Juan, San Luis, Santa Fe, Tucuman, Cordoba, La Pampa, Santiago del Estero, Chaco, Formosa, Jujuy and Salta, excluding the buffer area of 25 Km from the border with Bolivia and Paraguay that extends from the Santa Catalina District in the Province of Jujuy, to the Laishi District in the Province of Formosa BOV A 1 18 March 2005 RUF A 1 1 December 2007 RUW A 1 1 August 2010 AR-2 Chubut, Santa Cruz and Tierra del Fuego BOV, OVI, RUW, RUF 1 March 2002 AR-3 Corrientes: the departments of BerÃ ³n de Astrada, Capital, Empedrado, General Paz, Itati, MbucuruyÃ ¡, San Cosme and San LuÃ ­s del Palmar BOV, RUF A 1 1 December 2007 AR-4 Part of RÃ ­o Negro (except: in Avellaneda the zone located north of the Provincial road 7 and east of the Provincial road 250, in Conesa the zone located east of the Provincial road 2, in El Cuy the zone located north of the Provincial road 7 from its intersection with the Provincial road 66 to the border with the Department of Avellaneda, and in San Antonio the zone located east of the Provincial roads 250 and 2) Part of NeuquÃ ©n (except in Confluencia the zone located east of the Provincial road 17, and in Picun LeufÃ º the zone located east of the Provincial road 17) BOV, OVI, RUW, RUF 1 August 2008 AU  Australia AU-0 Whole country BOV, OVI, POR, EQU, RUF, RUW, SUF, SUW BA  Bosnia and Herzegovina BA-0 Whole country  BH  Bahrain BH-0 Whole country  BR  Brazil BR-0 Whole country EQU BR-1 State of Minas Gerais State of EspÃ ­rito Santo; State of GoiÃ ¡s; State of Mato Grosso State of Rio Grande do Sul, State of Mato Grosso do Sul (except for the designated high surveillance zone of 15 Km from the external borders in the municipalities of Porto Murtinho, Caracol, Bela Vista, AntÃ ´nio JoÃ £o, Ponta PorÃ £, Aral Moreira, Coronel Sapucaia, Paranhos, Sete Quedas, JaporÃ £, and Mundo Novo and the designated high surveillance zone in the municipalities of CorumbÃ ¡ and LadÃ ¡rio). BOV A and H 1 1 December 2008 BR-2 State of Santa Catarina BOV A and H 1 31 January 2008 BR-3 States of ParanÃ ¡ and SÃ £o Paulo BOV A and H 1 1 August 2008 BW  Botswana BW-0 Whole country EQU, EQW BW-1 The veterinary disease control zones 3c, 4b, 5, 6, 8, 9 and 18 BOV, OVI, RUF, RUW F 1 1 December 2007 BW-2 The veterinary disease control zones 10, 11, 13 and 14 BOV, OVI, RUF, RUW F 1 7 March 2002 BW-3 The veterinary disease control zone 12 BOV, OVI, RUF, RUW F 1 20 October 2008 20 January 2009 BY  Belarus BY-0 Whole country  BZ  Belize BZ-0 Whole country BOV, EQU CA  Canada CA-0 Whole country BOV, OVI, POR, EQU, SUF, SUW RUF, RUW, G CH  Switzerland CH-0 Whole country * CL  Chile CL-0 Whole country BOV, OVI, POR, EQU, RUF, RUW, SUF CN  China CN-0 Whole country  CO  Colombia CO-0 Whole country EQU CR  Costa Rica CR-0 Whole country BOV, EQU CU  Cuba CU-0 Whole country BOV, EQU DZ  Algeria DZ-0 Whole country  ET  Ethiopia ET-0 Whole country  FK  Falkland Islands FK-0 Whole country BOV, OVI, EQU GL  Greenland GL-0 Whole country BOV, OVI, EQU, RUF, RUW GT  Guatemala GT-0 Whole country BOV, EQU HK  Hong Kong HK-0 Whole country  HN  Honduras HN-0 Whole country BOV, EQU HR  Croatia HR-0 Whole country BOV, OVI, EQU, RUF, RUW IL  Israel IL-0 Whole country  IN  India IN-0 Whole country  IS  Iceland IS-0 Whole country BOV, OVI, EQU, RUF, RUW KE  Kenya KE-0 Whole country  MA  Morocco MA-0 Whole country EQU ME  Montenegro ME-0 Whole country BOV, OVI, EQU MG  Madagascar MG-0 Whole country  MK  Former Yugoslav Republic of Macedonia (4) MK-0 Whole country OVI, EQU MU  Mauritius MU-0 Whole country  MX  Mexico MX-0 Whole country BOV, EQU NA  Namibia NA-0 Whole country EQU, EQW NA-1 South of the cordon fences which extend from Palgrave Point in the west to Gam in the east BOV, OVI, RUF, RUW F and J 1 NC  New Caledonia NC-0 Whole country BOV, RUF, RUW NI  Nicaragua NI-0 Whole country  NZ  New Zealand NZ-0 Whole country BOV, OVI, POR, EQU, RUF, RUW, SUF, SUW PA  Panama PA-0 Whole country BOV, EQU PY  Paraguay PY-0 Whole country EQU PY-1 Whole country except for the designated high surveillance zone of 15 Km from the external borders BOV A 1 1 August 2008 RS  Serbia (5) RS-0 Whole country BOV, OVI, EQU RU  Russia RU-0 Whole country  RU-1 Region of Murmansk, Yamalo-Nenets autonomous area RUF SV  El Salvador SV-0 Whole country  SZ  Swaziland SZ-0 Whole country EQU, EQW SZ-1 Area west of the red line  fences which extends northwards from the river Usutu to the frontier with South Africa west of Nkalashane BOV, RUF, RUW F 1 SZ-2 The veterinary foot and mouth disease surveillance and vaccination control areas as gazetted as a Statutory Instrument under legal notice number 51 of 2001 BOV, RUF, RUW F 1 4 August 2003 TH  Thailand TH-0 Whole country  TN  Tunisia TN-0 Whole country  TR  Turkey TR-0 Whole country  TR-1 The provinces of Amasya, Ankara, Aydin, Balikesir, Bursa, Cankiri, Corum, Denizli, Izmir, Kastamonu, Kutahya, Manisa, Usak, Yozgat and Kirikkale EQU UA  Ukraine UA-0 Whole country  US  United States US-0 Whole country BOV, OVI, POR, EQU, SUF, SUW, RUF, RUW G UY  Uruguay UY-0 Whole country EQU BOV A 1 1 November 2001 OVI A 1 ZA  South Africa ZA-0 Whole country EQU, EQW ZA-1 The whole country except:  the part of the foot-and-mouth disease control area situated in the veterinary regions of Mpumalanga and Northern provinces, in the district of Ingwavuma of the veterinary region of Natal and in the border area with Botswana east of longitude 28 °, and  the district of Camperdown, in the province of KwaZulu-Natal BOV, OVI, RUF, RUW F 1 ZW  Zimbabwe ZW-0 Whole country  * Requirements as in accordance with the Agreement between the European Community and the Swiss Confederation on trade in agricultural products (OJ L 114, 30.4.2002, p. 132).  No certificates are laid down and fresh meat imports shall be prohibited, except for those species where indicated in the line comprising the entry for the whole country. 1  Category restrictions: No offal is authorised for introduction into the Union except for bovine species, diaphragm and masseter muscles. (2) Part 2 is amended as follows: (a) the introductory list is replaced by the following: PART 2 Models of veterinary certificates Model(s): BOV  : Model of veterinary certificate for fresh meat, including minced meat, of domestic bovine animals (including Bison and Bubalus species and their cross-breeds). OVI  : Model of veterinary certificate for fresh meat, including minced meat, of domestic ovine animals (Ovis aries) and domestic caprine animals (Capra hircus). POR  : Model of veterinary certificate for fresh meat, including minced meat, of domestic porcine animals (Sus scrofa). EQU  : Model of veterinary certificate for fresh meat, excluding minced meat, of domestic solipeds (Equus caballus, Equus asinus and their cross-breeds). RUF  : Model of veterinary certificate for fresh meat, excluding offal and minced meat, of farmed non-domestic animals of the order Artiodactyla (excluding bovine animals (including Bison and Bubalus species and their cross-breeds), Ovis aries, Capra hircus, Suidae and Tayassuidae), and of the families Rhinocerotidae and Elephantidae. RUW  : Model of veterinary certificate for fresh meat, excluding offal and minced meat, of wild non-domestic animals of the order Artiodactyla (excluding bovine animals (including Bison and Bubalus species and their cross-breeds), Ovis aries, Capra hircus, Suidae and Tayassuidae), and of the families Rhinocerotidae and Elephantidae. SUF  : Model of veterinary certificate for fresh meat, excluding offal and minced meat, of farmed non-domestic animals belonging to the Suidae, Tayassuidae, or Tapiridae families. SUW  : Model of veterinary certificate for fresh meat, excluding offal and minced meat, of wild non-domestic animals belonging to the Suidae, Tayassuidae, or Tapiridae families. EQW  : Model of veterinary certificate for fresh meat, excluding offal and minced meat, of wild solipeds belonging to the subgenus Hippotigris (zebra). SG (Supplementary guarantees) A  : guarantees regarding the maturation, pH measurement and boning of fresh meat, excluding offal, certified according to the models of veterinary certificates BOV (point II.2.6), OVI (point II.2.6), RUF (point II.2.7) and RUW (point II.2.4). C  : guarantees regarding the laboratory test for classical-swine-fever in the carcases from which fresh meat was obtained, certified according to the model of veterinary certificate SUW (point II.2.3 B). D  : guarantees regarding swill feed on holding(s) of animals from which fresh meat certified was obtained according to the model of veterinary certificate POR (point II.2.3 d). E  : guarantees regarding tuberculosis test in the animals from where fresh meat certified was obtained, according to the model of veterinary certificate BOV (point II.2.4 d). F  : guarantees regarding the maturation and de-boning of fresh meat, excluding offal, certified according to the models of veterinary certificates BOV (point II.2.6), OVI (point II.2.6), RUF (point II.2.6) and RUW (point II.2.7). G  : guarantees regarding 1, exclusion of offals and spinal cord; and 2, testing and origin of cervid animals in relation to chronic wasting disease as referred to in the models of veterinary certificates RUF (point II.1.7) and RUW (point II.1.8). H  : supplementary guarantees required for Brazil. Concerning vaccination programmes, as the State of Santa Catarina in Brazil does not vaccinate against foot and mouth disease, the reference to a vaccination programme is not applicable for meat coming from animals originating and slaughtered in that State. J  : guarantees regarding the movement of bovine, ovine and caprine animals from holdings to the slaughterhouse, which allow them to pass via an assembly centre (including markets) before being transported directly to slaughter. (b) the Model BOV is replaced by the following: Model BOV (c) The Model OVI is replaced by the following: Model OVI (1) Without prejudice to specific certification requirements provided for in agreements between the Union and third countries. (2) Meat from animals slaughtered on or before the date set out in column 7 may be imported into the Union for 90 days from that date. However, consignments carried on vessels on the high seas may be imported into the Union if certified before the date set out in column 7 for 40 days from that date. (Where there is no date set out in column 7, no time restrictions shall apply). (3) Only meat from animals slaughtered on or after the date set out in column 8 may be imported into the Union. Where there is no date set out in column 8, no time restrictions shall apply. (4) The former Yugoslav Republic of Macedonia; provisional code that does not prejudge in any way the definitive nomenclature for this country, which will be agreed following the conclusion of negotiations currently taking place on this subject in the United Nations. (5) Not including Kosovo which is at present under international administration pursuant to United Nations Security Council Resolution 1244 of 10 June 1999. * Requirements as in accordance with the Agreement between the European Community and the Swiss Confederation on trade in agricultural products (OJ L 114, 30.4.2002, p. 132).  No certificates are laid down and fresh meat imports shall be prohibited, except for those species where indicated in the line comprising the entry for the whole country. 1  Category restrictions: No offal is authorised for introduction into the Union except for bovine species, diaphragm and masseter muscles.